IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        November 13, 2007

                                     No. 06-61140                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


MURTAZA AFSAR KHAN

                                                  Petitioner
v.

MICHAEL B MUKASEY, U.S. ATTORNEY GENERAL

                                                  Respondent



                           Petition for Review of an Order
                        of the Board of Immigration Appeals
                                 BIA No. A79 104 422


Before GARWOOD, WIENER and BARKSDALE, Circuit Judges.
PER CURIAM:*
       Murtaza Afsar Khan petitions for review of the order of the Board of
Immigration Appeals (BIA) affirming the decision of the Immigration Judge (IJ)
that denied his application for asylum, withholding of removal, and relief under
the Convention Against Torture (CAT).
       Khan first argues that the BIA erred in affirming the decision of the IJ
that his asylum application was time-barred. Although Khan acknowledges his


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-61140

application was not filed within one year of his arrival, he argues that his then-
pending application for adjustment of status constituted an “extraordinary
circumstance” that excused the one-year filing limit.           See 8 U.S.C. §
1158(a)(2)(D). Although an alien with lawful status is one example of such an
extraordinary circumstance, a pending application for adjustment of status does
not change an alien’s illegal status to a legal status.         See 8 C.F.R. §
1208.4(a)(5)(iv); United States v. Elrawy, 448 F.3d 309, 314 (5th Cir. 2006).
Therefore, the BIA correctly concluded that Khan had not shown extraordinary
circumstances and that his asylum application was time-barred.
      Khan also argues that the BIA erred in affirming the decision of the IJ on
the issue of credibility.   This court gives great deference to a factfinder’s
decisions concerning an alien’s credibility. Efe v. Ashcroft, 293 F.3d 899, 905
(5th Cir. 2002). This court does not substitute its own judgment for that of the
BIA or IJ with respect to “witness credibility or ultimate factual findings based
on credibility determinations.” Id. When an IJ’s credibility determination is
based on a “reasonable interpretation of the record and [is] therefore supported
by substantial evidence,” it will be upheld. Chun v. INS, 40 F.3d 76, 79 (5th Cir.
1994). The IJ’s credibility determination may not be overturned unless the
record compels it. Id. The BIA did not err in affirming the IJ’s adverse
credibility determination. The inconsistencies in Khan’s documentary evidence
and testimony show that the credibility determination was a reasonable
interpretation of the record and, was therefore, supported by substantial
evidence. See id. The opposite conclusion, that Khan was credible, is not
compelled by the evidence. See id. Accordingly, the BIA did not err in denying
Khan withholding of removal or relief under the CAT. See id.
      Khan also argues that the BIA and IJ erred in denying him voluntary
departure. This court lacks jurisdiction to review a claim that the BIA erred in



                                        2
                                No. 06-61140

denying a request for the discretionary relief of voluntary departure. 8 U.S.C.
§ 1252(a)(2)(B); Eyoum v. INS, 125 F.3d 889, 891 (5th Cir. 1997).
                            PETITION DENIED.




                                      3